Order, Supreme Court, New York County, entered January 14, 1980, granting summary judgment dismissing the complaint, unanimously modified, on the law, without costs or disbursements, to reverse the award of summary judgment in favor of the transit authority and, except, as thus modified, affirmed. Special Term dismissed the complaint against the transit authority on the ground that absent a showing of the existence of a special duty to plaintiff, a passenger, it cannot be held liable for failure to furnish adequate police protection. It has long been the rule that when acting in its proprietary capacity, a municipal corporation’s liability for tortious conduct is coextensive with the liability of any other individual or corporate tort-feasor. (See Riss v City of New York, 22 NY2d 579; see, also, Bass v City of New York, 38 AD2d 407, affd 32 NY2d 894.) The operation of a transit system is a proprietary, not a governmental function. (See Riss v City of New York, supra, p 581.) Thus, “the [transit authority], a railroad carrier, is under a duty to take reasonable precautions for the protection and the safety of its passengers.” (Amoruso v New York City Tr. Auth., 12 AD2d 11, 12.) Here, the transit authority had actual knowledge of a number of similar incidents at the subway station where plaintiff was attacked, all occurring within the eight-month period prior to the incident in question. Nine of these incidents occurred, as here, when the token booth was closed. Thus, an issue of fact was presented as to the transit authority’s negligence, and summary judgment should not have been granted. The complaint was, however, properly dismissed against; the Metropolitan Transportation Authority whose responsibilities, as plaintiff concedes, do not include the operation, maintenance and control of any transit facility. Concur — Kupferman, J. P., Birns, Sullivan, Markewich and Silverman, JJ.